t c no united_states tax_court john m and rita k monahan petitioners v commissioner of internal revenue respondent docket no filed date held this court may raise sua sponte the doctrine_of issue preclusion or collateral_estoppel held further interest payments that were credited to a partnership's bank account are taxable to ps because p controlled_partnership matters and benefited from and controlled the funds in that account held further a dollar_figure payment that was deposited in ps' bank account is taxable to ps because ps failed to prove that the payment represents reimbursement of legal fees paid_by p on behalf of a corporation held further sec_6662 i r c accuracy- related penalty imposed for substantial_understatement_of_income_tax f michael kovach jr for petitioners cathy a goodson for respondent opinion halpern judge by notice_of_deficiency dated date respondent determined a deficiency in petitioners' federal_income_tax for of dollar_figure and a penalty under sec_6662 of dollar_figure unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in addition all references to petitioner are to john m monahan after concessions by respondent the issues for decision are whether certain interest payments that were credited to a partnership's bank account are taxable to petitioners whether a dollar_figure payment that was deposited in petitioners' bank account is taxable to petitioners and whether petitioners are liable for the penalty the parties have stipulated various facts which we so find the stipulation of facts with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated accordingly we shall not separately set forth our additional findings_of_fact and shall include those findings in the discussion that follows petitioners bear the burden_of_proof on all questions of fact rule a i background petitioners resided in seattle washington when the petition in this case was filed petitioner is a lawyer specializing in corporate and international trade law with emphasis in tax planning and complex corporate transactions petitioner received an ll m with emphasis in taxation from new york university school of law petitioners are calendar_year taxpayers ii interest payments credited to aldergrove's bank account a introduction aldergrove aldergrove investments co aldergrove was a partnership between grove management ltd gml see infra sec ii a and petitioner aldergrove's principal_place_of_business was on anguilla an island of the british west indies aldergrove did not file a u s partnership return of income for petitioners did not report any income from aldergrove for pursuant to the aldergrove partnership_agreement effective date partnership interests and capital contributions were as follows class a percent dollar_figure percent dollar_figure class b percent dollar_figure none gml petitioner class b partnership units were nonvoting and in partnership matters affecting both classes partners voted in proportion to their percentage ownership of class a partnership units gml gml was a wholly owned subsidiary of span corp ltd which in turn was wholly owned by lynwood s bell mr bell a canadian citizen residing in anguilla petitioner and gml entered into an agreement effective date that required petitioner to manage gml's investments and to provide investment advice gml transferred assets to aldergrove for management jaguar holdings ihatsu fudosan and hansa finance jaguar holdings ltd jaguar holdings was wholly owned and controlled by mr bell and on or about date its name was changed to ihatsu fudosan capital ltd ihatsu fudosan hansa finance and trust b v hansa finance was owned and operated by mr bell chestnut grove and group m during petitioner was a 45-percent shareholder of both chestnut grove investments inc chestnut grove and group m construction inc group m petitioner's brothers timothy e monahan and peter j monahan owned percent and percent respectively of the outstanding_stock of both chestnut grove and group m those corporations were organized for the purpose of acquiring and developing a 16-acre parcel located in yakima washington the yakima property that parcel was purchased in date for dollar_figure b transactions in issue a check that was drawn on an account held by chestnut grove and made payable to ihatsu fudosan or aldergrove investment in the amount of dollar_figure for interest was endorsed dep only to account number at security pacific bank sp bank which account was held in the name of aldergrove the aldergrove account on date sp bank credited the aldergrove account in the amount of dollar_figure a check that was drawn on an account held by group m and made payable to ihatsu fudosan or aldergrove investment in the amount of dollar_figure for interest was endorsed dep only to the aldergrove account on date sp bank credited the aldergrove account in the amount of dollar_figure on date sp bank credited the aldergrove account in the amount of dollar_figure for interest earned by the account c analysi sec_1 issue the issue is whether the interest payments that were credited to the aldergrove account in the amounts of dollar_figure dollar_figure and dollar_figure the interest payments are taxable to petitioners the interest issue arguments of the parties petitioners argue that mr bell and his wholly owned corporations provided the financing that allowed chestnut grove and group m to acquire the yakima property petitioners argue that the checks in the amounts of dollar_figure and dollar_figure both made payable to ihatsu fudosan or aldergrove the yakima interest payments represent interest payments to mr bell for the yakima property loans and were held in trust for mr bell by aldergrove until those funds were transferred to a bank of bermuda account over which petitioner did not exercise any control and therefore mr bell is taxable on those payments regardless of whether aldergrove investments co was petitioner's alter ego alternatively petitioners argue that petitioner lacked sufficient dominion and control_over the aldergrove account to be taxable on the interest payments petitioners argue that petitioner has received no benefit from any of the interest payments and that those funds were transferred to a bank of bermuda account over which petitioner did not exercise any control lastly petitioners assert that even if the court were to find that aldergrove must recognize the interest payments as income petitioners are taxable only on petitioner's distributive_share of that income respondent asserts that this court in monahan v commissioner tcmemo_1994_201 monahan i affd without published opinion 86_f3d_1162 9th cir found that in petitioner controlled aldergrove partnership matters and benefited from and controlled the funds in the aldergrove account relying on the doctrine_of collateral_estoppel respondent argues that petitioner is precluded from relitigating those issues since the interest payments were deposited in the aldergrove account in respondent argues that those payments are taxable to petitioner it should be noted that 9th cir r provides that dispositions other than opinions or orders designated for publication shall not be regarded as precedent and shall not be cited to or by the court_of_appeals for the ninth circuit or any district_court of the ninth circuit except when relevant under the doctrines of law of the case res_judicata or collateral_estoppel respondent argues alternatively that if the court finds the doctrine_of collateral_estoppel to be inapplicable the interest payments are taxable to petitioners because petitioner made acquisition and development loans for the yakima property to chestnut grove and group m and benefited from and exercised control_over the interest payments relevant legal principles a interest_income sec_61 provides that gross_income means all income from whatever source derived including interest generally interest earned on investment is taxable to the person who controls the principal 820_f2d_1084 9th cir citing 311_us_112 affg tcmemo_1984_549 c ommand over property or enjoyment of its economic benefits ' which is the mark of true ownership is a question of fact to be determined from all of the attendant facts and circumstances see 95_tc_74 quoting 164_f2d_870 7th cir affg 5_tc_443 mere legal_title is not determinative of beneficial_ownership see 80_tc_1090 affd 765_f2d_1051 11th cir b the doctrine_of issue preclusion the doctrine_of issue preclusion or collateral_estoppel provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 citing 439_us_322 n issue preclusion is a judicially created equitable doctrine whose purposes are to protect parties from unnecessary and redundant litigation to conserve judicial resources and to foster certainty in and reliance on judicial action see eg id pincite 627_f2d_996 9th cir this court in 90_tc_162 affd 904_f2d_525 9th cir set forth the following five conditions that must be satisfied prior to application of issue preclusion in the context of a factual dispute the peck requirements the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation citations omitted see also 966_f2d_1318 9th cir highlighting conditions and above discussion a preliminary matters by order of this court dated date respondent's motion for leave to file an amended answer to raise the affirmative defense of collateral_estoppel in this case was granted respondent now bears the burden of proving the applicability of that defense rule a the jurisdictional competency of this court in monahan i is not contested by the parties in this case in addition decision in monahan i was entered by this court on date and was affirmed on appeal without modification by the court_of_appeals for the ninth circuit on date cf 100_tc_590 refusing to apply the doctrine_of collateral_estoppel when an appellate court affirms a trial court's judgment on different grounds no petition for certiorari having been duly filed decision in monahan i has become final under sec_7481 lastly there is complete identity of parties between monahan i and this case both petitioners and respondent were parties in monahan i and are bound by that decision in sum conditions and of the peck requirements are satisfied b the interest issue the ultimate issue with respect to the interest payments is whether those payments constitute gross_income to petitioners that issue was not litigated in monahan i thus petitioners are not precluded from contesting respondent's determination that the interest payments are taxable to petitioners although this court in monahan i found that funds held in aldergrove were used by and benefited petitioner personally including funds credited to the aldergrove account on date see infra sec ii c c and command over property or enjoyment of its economic benefits determines the incidence of taxation see supra sec ii c a the court did not find that all interest payments credited to the aldergrove account in are taxable to petitioners certainly this court in monahan i did not decide the interest issue the equitable doctrine_of issue preclusion requires that petitioners be given an opportunity to litigate the interest issue that may simply be a different way of saying that the doctrine_of claim preclusion does not apply in this context the scope of the issue preclusion analysis blurs the distinction between claim preclusion and issue preclusion see 793_f2d_1031 9th cir the concept of res_judicata embraces two doctrines claim preclusion and issue continued respondent directs our attention to this court's holding in monahan i that interest_income earned by aldergrove on certified deposit accounts in constituted income to petitioners it is unclear whether respondent believes that that determination is dispositive of the interest issue we believe however that our holding in monahan i with respect to the interest_income does not preclude petitioners from litigating the interest issue the doctrine_of issue preclusion must be applied carefully so that fairness to litigants is not compromised for efficiency and economy some courts have advised narrow application of the doctrine in the context of tax litigation see eg 876_f2d_1251 6th cir affg 88_tc_1306 moore moore's federal practice par pincite 3d ed that approach appears to be a product of the separable facts doctrine first enunciated in 333_us_591 although it is unclear whether the separable continued preclusion or collateral_estoppel that bar respectively a subsequent action or the subsequent litigation of a particular issue because of the adjudication of a prior action fn ref omitted see 167_f2d_607 3d cir such a rule_of public policy collateral_estoppel must be watched in its application lest a blind adherence to it tend to defeat the even firmer established policy of giving every litigant a full and fair day in court facts doctrine is still good law in the tax context see 464_us_165 n 904_f2d_525 9th cir affg 90_tc_162 we believe in any event that denying a party the opportunity to litigate an issue is a matter that requires circumspection this court will not use the doctrine_of issue preclusion as a blunt instrument for summarily denying petitioners an opportunity to litigate the interest issue instead we prefer the approach that follows c the aldergrove issue issue preclusion may operate to preclude relitigation of evidentiary facts determined in a prior proceeding see eg 91_tc_273 thus facts that a party is precluded from relitigating in conjunction with other facts established by evidence in the latter proceeding may provide a basis to sustain a deficiency determination by the commissioner id pincite the parties agree that the interest payments are interest payments that were credited to the aldergrove account in to establish that the interest it should also be noted that the court_of_appeals for the ninth circuit to which an appeal in this case would likely lie stated that the supreme court limited the application of 333_us_591 to cases where there has been a significant change in the legal climate see eg 904_f2d_525 9th cir affg 90_tc_162 payments are taxable to petitioners respondent asserts that in petitioner controlled aldergrove partnership matters and that petitioner benefited from and controlled the funds in the aldergrove account respondent relies on monahan i and the doctrine_of issue preclusion to establish those underlying facts in monahan i this court considered the commissioner's determination of deficiencies in and additions to petitioners' federal_income_tax for and this court among other things found that petitioner's purported repayment of his negative capital_account in a partnership span services lacked economic_substance and that petitioner thus recognized gain on the termination of his interest in that partnership in rejecting petitioner's assertion that he had an obligation to repay aldergrove for its payment of an obligation incurred to repay the negative capital_account this court stated petitioners contend that petitioner then had an obligation_to_contribute to or repay aldergrove as a result of its satisfaction of the joint dollar_figure obligation however there was no written_agreement regarding such an obligation petitioner's purported payments to aldergrove on that obligation also lacked economic_substance or remained in petitioner's control by virtue of his control_over aldergrove petitioner's first payment was made years later on date when he transferred dollar_figure to an aldergrove account over which he had signature_authority on the same day pursuant to petitioner's instructions aldergrove transferred dollar_figure to hansa finance and trust b v hansa finance an entity wholly owned and controlled by mr bell on date hansa finance transferred dollar_figure to group m construction inc a washington corporation owned by petitioner from to percent during the years at issue and his brothers from to percent during the years at issue on date hansa finance transferred dollar_figure back to aldergrove petitioner made no additional payments to aldergrove on the dollar_figure obligation prior to filing his petition in this case on date he made two additional payments after this time on date petitioner transferred dollar_figure to aldergrove on date petitioner issued a check for dollar_figure to aldergrove and a check for dollar_figure to ihatsu fudosan ltd or aldergrove investment both checks were deposited into an aldergrove account over which petitioner had signature_authority neither of these additional payments had economic_substance at this time petitioner's right to exercise his sar's stock appreciation rights in gml was unrestricted the contribution to aldergrove increased the value of both petitioner's and gml's partnership_interest in aldergrove thus it also increased the fair_market_value of gml's stock and petitioner's sar's petitioner exercised control_over all aldergrove partnership matters by virtue of his 90-percent voting interest numerous other transactions also support the conclusion that funds held in aldergrove were used by and benefited petitioner personally including other loans to group m construction and chestnut grove investments also partially owned by petitioner made through hansa finance we find therefore that none of the payments made by petitioner to aldergrove in repayment of a purported dollar_figure loan had economic_substance petitioner argued at trial and on brief that mr bell had the ability to remove principal from gml or aldergrove thus reducing the value of petitioner's sar's and placing aldergrove funds beyond petitioner's control mr bell apparently did make such a transfer only once however even in this instance the bulk of the funds removed were immediately transferred to group m construction and later back to aldergrove as we have already discussed petitioner was clearly in control of the activities of both gml and aldergrove the money held by aldergrove was part of petitioner's asset protection plan and primarily benefited petitioner the allocation of aldergrove's profits was subject_to a partner vote over which petitioner had control moreover gml assigned its interest in the principal issues and profits of aldergrove to petitioner as security for payment upon any exercise by petitioner of his sar's finally as discussed above the formation of span hansa management an integral part of petitioner's asset protection plan provided an additional device by which petitioner obtained the benefits of funds flowing between aldergrove span corp and gml petitioner was in fact the primary beneficiary of transactions between all these entities monahan i fn ref omitted the court_of_appeals for the ninth circuit agreed with this court and stated that the taxpayers had ultimate control of the monies involved in all of the transactions at issue monahan v commissioner aftr 2d pincite0 ustc par big_number at big_number big_number 9th cir in sum this court examined petitioner's relationship with aldergrove investments co the same partnership in issue in this case and determined that certain payments made to aldergrove including a payment in the amount of dollar_figure on date the dollar_figure aldergrove payment lacked economic_substance because petitioner exercised control_over all aldergrove partnership matters and benefited from and controlled the funds held by aldergrove the dollar_figure aldergrove payment considered in monahan i was deposited in account number at sp bank the same account in which the interest payments were deposited indeed the dollar_figure aldergrove payment was credited to the aldergrove account on the same day as the yakima interest payments were credited to that account thus petitioner's control_over aldergrove partnership matters on date and his benefit from and control_over funds in the aldergrove account on date together the aldergrove issue is an issue that was decided in monahan i and is identical to a factual issue relevant to respondent's determination_of_a_deficiency in this case in addition the aldergrove issue was actually litigated in monahan i and resolution of that issue was essential to the decision in monahan i petitioners do not dispute satisfaction of that condition of the peck requirements also petitioners do not claim that the applicable legal rules have changed however they assert that issue preclusion does not apply because the although respondent seeks to preclude petitioners from relitigating petitioner's control_over aldergrove partnership matters in and his benefit from and control_over funds in the aldergrove account in we believe that petitioner's control_over aldergrove partnership matters on date and his benefit from and control_over funds in the aldergrove account on date are the only facts that are necessarily established by this court's finding in monahan i that the dollar_figure aldergrove payment lacked economic_substance that is not to say that this court in monahan i found that petitioner's relationship with aldergrove was any different on dates other than date see infra secs ii c d e and f controlling facts have changed in particular petitioners assert that petitioner and mr bell were no longer on friendly terms in because mr bell was being audited by the same revenue_agent who audited petitioners for the taxable years in issue in monahan i as a result petitioners claim that geoffrey briant a canadian citizen became involved as a mediator with control_over distributions from the aldergrove account in that purported change in the controlling facts however would have been relevant to this court in deciding monahan i because the aldergrove issue was critical to the court's conclusion that petitioner's purported repayment of his negative capital_account in span services lacked economic_substance but petitioners failed to raise mr briant's alleged involvement in aldergrove despite the opportunity to present evidence on that issue in monahan i the observation of the court_of_appeals for the tenth circuit in 466_f2d_131 10th cir is apt evidence of this type is not the result of a different factual situation or changed circumstances it is instead historical in nature and could have been admitted at the first trial if properly submitted if the taxpayers' case was not effectively presented at the first trial it was their fault affording them a second opportunity in which to litigate the matter with the benefit of hindsight would contravene the very principles upon which collateral_estoppel is based and should not be allowed see also 961_f2d_245 d c cir quoting jones v united_states supra petitioners also assert the following as another change in the controlling facts w hen the case monahan i was tried in january of lyn bell had not yet caused grove management limited to be stricken from the registry of companies his demonstrated and undisputed ability to dissolve grove management demonstrates his control_over that company and proves that aldergrove was not petitioner's alter ego that purported change in controlling facts according to petitioners is sufficient to prevent application of issue preclusion petitioners' assertion appears to be a variation of an argument made in a memorandum in support of their motion for reconsideration of monahan i filed date the reconsideration motion in that memorandum petitioners argued as follows when the case monahan i was tried in january of grove management limited was a solvent entity the court might reasonably conclude as it did that petitioner's sar's in grove management ltd were valuable assets in december of however petitioners were advised by anguillan counsel that gml was listed as an inactive corporation and was to be stricken from the anguillan register of companies petitioners' sar's were rendered worthless by the striking and the court's conclusion that the monahans' retained control_over funds placed in gml by virtue of those sar's became untenable the court_of_appeals for the ninth circuit in reviewing this court's denial of the reconsideration motion rejected that argument by stating that this court relied on evidence clearly showing that during the relevant time period taxpayers retained control_over the funds that they lost their investments many years later is not relevant to their tax_liabilities for the years at issue monahan v commissioner aftr 2d pincite1 ustc par big_number at big_number 9th cir similarly we believe that this court in monahan i determined that on date petitioner controlled aldergrove partnership matters and benefited from and controlled the funds in the aldergrove account upon consideration of evidence relating to the relevant time period the fact that mr bell may have exercised control_over gml in is insufficient to deny preclusive effect to this court's finding on the aldergrove issue in monahan i essentially petitioners question the propriety of that finding by claiming the existence of new evidence but fail to show that the controlling facts underlying the aldergrove issue have changed this court in monahan i was presented with evidence and argument relating to mr bell's purported control_over gml but upon consideration of that evidence and countervailing evidence the court rejected petitioners' assertion new evidence of mr bell's purported control_over gml would be cumulative only and does not alter the controlling facts underlying the aldergrove issue during the relevant time period cf 880_f2d_260 10th cir this court did not err in concluding that new expert testimony regarding the taxpayer's mental incompetency did not change the controlling facts for purposes of collateral_estoppel when similar evidence had been presented and considered in the prior proceeding affg tcmemo_1984_392 in conclusion we find that all five conditions of the peck requirements have been satisfied with respect to the aldergrove issue and therefore petitioners are precluded from relitigating that issue thus we find that on date petitioner controlled aldergrove partnership matters and benefited from and controlled the funds in the aldergrove account d petitioners attempt to cast doubt on the sufficiency of the aldergrove issue we shall now turn to an examination of the evidence in this case in light of the aldergrove issue established in monahan i there is no dispute that the interest payments are interest payments that were credited to the aldergrove account on date and date that fact in conjunction with our finding that on date petitioner controlled aldergrove partnership matters and benefited from and controlled the funds in the aldergrove account permits this court to infer that petitioner had control_over and benefited from the interest payments that inference would lead this court to conclude that petitioners are taxable on the interest payments see supra sec ii c a in an attempt to rebut the inference that petitioner had control_over and benefited from the yakima interest payments portion of the interest payments petitioners assert the following on date petitioner borrowed dollar_figure from mr bell through hansa finance and loaned those funds to chestnut grove and group m to make the initial downpayment on the yakima property on date chestnut grove and group m executed notes to petitioner for dollar_figure and dollar_figure respectively on date petitioner borrowed dollar_figure from mr bell through hansa finance and loaned those funds to group m to make a second payment for the yakima property on date group m executed a note to petitioner for dollar_figure on date mr bell assigned petitioner's promissory notes to jaguar holdings which became ihatsu fudosan on date group m borrowed dollar_figure from ihatsu fudosan to make the final payment on the yakima property and to maintain working_capital and on date chestnut grove and group m executed assumption_of_liabilities agreements for the notes originally made by petitioner to hansa finance on the basis of those alleged facts petitioners argue that the yakima interest payments represent interest payments to mr bell for the yakima property loans and were held in trust for mr bell by aldergrove until those funds were transferred to a bank of bermuda account over which petitioner did not exercise any control and therefore petitioners are not taxable on those payments petitioners present the testimony of petitioner and of timothy monahan petitioner's brother and president of both chestnut grove and group m and numerous documents to support their assertion that the yakima interest payments represent interest_paid to mr bell in response respondent essentially relies on the aldergrove issue and petitioners' concession that the funds allegedly loaned to petitioner by hansa finance were previously transferred to hansa finance from aldergrove petitioners' concession respondent asserts hansa finance should be considered a mere straw man' aldergrove advanced at least dollar_figure of the money to hansa before hansa provided dollar_figure to petitioner petitioners respond as follows when respondent ominously intones that john monahan acknowledges on cross examination that hansa first received the initial land acquisition funds dollar_figure from aldergrove she forgets that dollar_figure of aldergrove investments sic initial dollar_figure of capital was contributed to aldergrove by bell acting through grove management ltd the wholly owned subsidiary of his wholly owned span corp ltd lynwood s bell shifted those funds from aldergrove to hansa finance for the purpose of loaning the money to john monahan whose own dollar_figure capital_contribution to aldergrove investments played no significant part in the transaction although respondent argues that petitioner made the loans to group m and chestnut grove investments the partnership_agreement reflects that bell and not john monahan is the ultimate source of the funds used by group m and chestnut grove investments to purchase the 16-acre yakima parcel accordingly bell and not petitioners is taxable on the interest_paid by those corporations regarding the loans we agree with petitioners that the aldergrove issue and petitioners' concession do not necessarily undermine petitioners' assertion that the yakima interest payments represent interest_paid to mr bell because respondent has not established that aldergrove was anything other than what it purported to be when funds were transferred to hansa finance in other words the aldergrove issue relates to petitioner's relationship with aldergrove on date and may provide reasonable inferences regarding petitioner's relationship with aldergrove during the entirety of but does not provide a sufficient basis to undermine petitioners' contention that mr bell was the ultimate source of the funds loaned to chestnut grove and group m in and e other factual issues established in monahan i introduction in respondent's brief respondent asserts that this court should give effect to the unambiguous findings of monahan i and find that petitioner is collaterally estopped from relitigating the factual determinations that the petitioner controlled aldergrove partnership matters in and that the petitioner benefitted from and controlled the funds in the aldergrove account in although respondent's affirmative defense is broad in one respect see supra note respondent restrictively frames the issue that respondent seeks to preclude petitioners from relitigating since respondent directs our analysis of that affirmative defense to the facts relating to and also bears the burden of proving the applicability of the defense we must assume that respondent does not seek to preclude petitioners from relitigating this court's findings in monahan i regarding petitioner's relationship with aldergrove and other entities prior to the pre-1991 issues the authority of this court to raise issue preclusion sua sponte issue preclusion is an affirmative defense that must be pleaded rule otherwise it is deemed to be waived see eg 50_tc_963 whether a party is precluded from relitigating an issue requires particularized analysis and thus respondent must be deemed to have waived the defense of issue preclusion with respect to the pre-1991 issues even though respondent has properly raised that defense with respect to the aldergrove issue this court however need not always accept waivers of the defense of issue preclusion this court may raise the doctrine_of issue preclusion sua sponte cf 891_f2d_1211 6th cir a district_court may raise the doctrine_of res_judicata sua sponte 793_f2d_1031 9th cir a bankruptcy court may raise the doctrine_of res_judicata sua sponte when it allowed the parties to submit posttrial briefs on the applicability of the doctrine 688_f2d_765 when necessary the court may raise the question of claim or issue preclusion sua sponte 105_tc_436 this court may raise the doctrine_of judicial estoppel sua sponte the purposes of the doctrine_of issue preclusion include the conservation of judicial resources and the promotion of certainty in and reliance on judicial action see supra sec ii c b courts have an independent interest in advancing those purposes see 448_us_371 rehnquist j dissenting and therefore respondent's perhaps inadvertent consent to relitigation of the pre-1991 issues cannot divest this court of the authority to preclude petitioners from denying certain facts established after full and fair litigation in monahan i sua sponte consideration of issue preclusion generally should be limited to circumstances where the parties are given an opportunity to address the applicability of the doctrine to a particular issue see nevada employees association inc v keating 903_f2d_1223 9th cir mcclain v apodaca supra pincite see also 402_us_313 the purpose of requiring claim preclusion and issue preclusion to be pleaded is to give the opposing party notice of the plea of estoppel and a chance to argue if he can why the imposition of an estoppel would be inappropriate emphasis added the court need not subject the issue preclusion decision to the rigors of the adversarial process however if doing so would be futile cf eg 925_f2d_363 10th cir district_court may sua sponte dismiss a complaint under fed r civ p b without notice and an opportunity to respond when it is patently obvious that claimant could not prevail 916_f2d_725 d c cir same 813_f2d_986 9th cir where counterclaimant cannot possibly win relief because its theory was the same as its defense to a claim which defense was rejected after a hearing the trial_court did not err in effectively dismissing counterclaim without notice and an opportunity to oppose but cf 73_f3d_1310 n 4th cir michael j dissenting argues for an absolute prohibition against dismissals on the merits that are entered without notice and an opportunity to respond application of issue preclusion sua sponte this court has been apprised of the decision in monahan i and finds it appropriate to consider sua sponte the preclusive effect of facts established in that proceeding which facts are relevant to an issue in dispute in this case ie whether mr bell was the ultimate source of the funds loaned to chestnut grove and group m petitioners are precluded from denying that on date and date as will be explained below the dates on which aldergrove received certain interest payments petitioner controlled aldergrove partnership matters and benefited from and controlled the funds held by aldergrove the sua sponte issues all five conditions of the peck requirements see supra sec ii c b are satisfied with respect to the sua sponte issues and therefore issue this court sua sponte could preclude petitioners from denying certain facts established in monahan i relating to petitioner's transfer of dollar_figure to aldergrove on date and subsequent transfers but for convenience we shall examine facts relating to certain interest payments made in and preclusion applies in addition we believe that allowing petitioners to examine and contest the application of issue preclusion with respect to the sua sponte issues would be futile this court's official file in monahan i was admitted as evidence for the purpose of deciding whether petitioners are precluded from relitigating the aldergrove issue and posttrial briefs were submitted by the parties to present their respective arguments the only difference between the aldergrove issue and the sua sponte issues is the date with respect to which this court in monahan i examined petitioner's relationship with aldergrove under these circumstances petitioners could add nothing to our analysis of the sua sponte issues and therefore are not prejudiced by the absence of notice and an opportunity to respond in monahan i this court among other things sustained respondent's disallowance of certain interest deductions claimed by petitioners for and petitioners reported those deductions as mortgage interest payments on an alleged loan of dollar_figure from hansa finance made in after concessions petitioners argued that they were entitled to deduct a portion of the interest payments as personal_interest under sec_163 and respondent argued that the loan and the interest payments lacked economic_substance this court found the following facts the ultimate source and resting place for the dollar_figure was aldergrove the interest payments made by petitioners on date and date on the purported loan were immediately transferred to aldergrove and those payments lacked economic_substance because petitioner controlled aldergrove partnership matters and benefited from and controlled the funds held by aldergrove when the payments were made we stated we find that these various payments by petitioners lacked economic_substance petitioner testified that the mortgage on his home was part of his asset protection plan and that by reducing his equity in his home he hoped to replace an unknown liability that could take the house away with a known liability that you know you can repay ie the loan note petitioner neglected to complete the picture in his testimony however for any real protection to occur petitioners would have also had to transfer the equity or loan amount to a place unreachable by unknown creditors from our analysis of the above transactions it appears that petitioners did just that by transferring equity through hansa finance or ihatsu fudosan to aldergrove this fits squarely into petitioner's own testimony since petitioner believed that assets held in aldergrove were protected of course petitioner had to have access and control_over aldergrove's assets to make the plan truly beneficial to him he did through his security_interest in gml's aldergrove capital and profits and through his sar's in gml thus the purported loan amount was never outside of petitioner's dominion and control and the principal and interest payments made by petitioners were nothing more than transfers from one beneficially owned account to another monahan i fn ref omitted as a preliminary matter conditions and of the peck requirements are satisfied and petitioners reasonably could not have argued to the contrary see supra sec ii c a the sua sponte issues are identical in all respects to factual issues that were decided in monahan i the court in monahan i examined petitioner's relationship with aldergrove the same partnership in issue in this case on date and date and determined that on those dates certain interest payments made to aldergrove lacked economic_substance because petitioner controlled aldergrove partnership matters and benefited from and controlled the funds held by aldergrove in addition the sua sponte issues were actually litigated in monahan i and resolution of those issues was essential to the decision in monahan i that the interest payments made in and were not deductible therefore conditions and of the peck requirements are satisfied with respect to the sua sponte issues and we believe that nothing petitioners could have presented would change our conclusion lastly condition of the peck requirements is satisfied any potential argument relating to a change in the applicable legal rules would not be tenable and any potential argument relating to a change in the that condition of the peck requirements is in fact satisfied because those factual issues decided in monahan i are relevant to the interest issue controlling facts would be dismissed in the same manner that similar contentions of petitioners regarding the aldergrove issue were dismissed see supra sec ii c c in conclusion petitioners are precluded from denying that on date and date petitioner controlled aldergrove partnership matters and benefited from and controlled the funds held by aldergrove f are the interest payments taxable to petitioners promissory notes in evidence indicate that petitioner loaned the following amounts to chestnut grove and group m and we so find date maker amount date date date date chestnut grove group m group m group m dollar_figure big_number big_number big_number petitioners present numerous documents and other evidence to explain the fate of the first three of those notes and to support their assertion that the yakima interest payments represent interest_paid to mr bell the findings however that on date and date petitioner controlled aldergrove partnership matters and benefited from and controlled the funds held by aldergrove in conjunction with petitioners' concession that aldergrove was the source of the funds allegedly loaned to petitioner by hansa finance dollar_figure dollar_figure dollar_figure on date and dollar_figure on date cast doubt on petitioners' version of the loan transactions a reasonable inference to be drawn from the sua sponte issues is that petitioner's relationship with aldergrove did not change between date and date which would mean that petitioner controlled aldergrove partnership matters and benefited from and controlled the funds held by aldergrove when aldergrove likely transferred to hansa finance the funds that were loaned back to petitioner therefore petitioners would have us believe that petitioner in substance transferred funds to hansa finance borrowed those funds back from hansa finance made loans with those funds to chestnut grove and group m removed himself from the loan transactions by means of certain agreements received interest payments from chestnut grove and group m by means of his relationship with aldergrove on date but held the interest in trust for mr bell because mr bell was the ultimate source of the funds loaned to chestnut grove and group m we simply do not believe petitioners' paper trail of promissory notes deeds of trust assignment agreements and assumption_of_liabilities agreements tells the whole story because the funds that were loaned to chestnut grove and group m in and previously traveled a circuitous route which begins and ends with petitioner in direct contradiction to petitioners' assertion that mr bell was the ultimate source of those funds in sum we have considered all of the evidence presented by petitioners but because the yakima interest payments were credited to the aldergrove account on date and on that date petitioner controlled aldergrove partnership matters and benefited from and controlled the funds in the aldergrove account we are not persuaded that the yakima interest payments represent anything other than interest_paid to petitioner on account of loans made by petitioner d conclusion we hold that the interest payments are taxable to petitioners iii dollar_figure deposit a introduction in the notice_of_deficiency respondent determined that dollar_figure was deposited in bank accounts held in the name of petitioners during and that those deposits were unexplained respondent increased petitioners' taxable_income accordingly after concessions by respondent a single dollar_figure deposit remains in dispute the issue is whether that deposit is taxable to petitioners b analysis on date petitioner transferred dollar_figure from an account held by group m at sp bank to an account held by petitioners at the same bank the payment petitioners citing 158_fsupp_627 n d ala argue that the payment represents a reimbursement of legal fees paid_by petitioner on behalf of group m construction so that the reimbursement is not income to petitioner respondent argues that petitioners have failed to substantiate their explanation of the payment the parties' presentation of the issue with respect to the dollar_figure deposit requires this court to examine only the facts relating to the payment respondent does not contest the legal basis upon which petitioners exclude that payment from their income for timothy monahan testified that although petitioner did not present any documents to group m demonstrating the amount of the legal expenses to be reimbursed he was convinced that petitioner spent at least dollar_figure and thus authorized the payment at trial petitioner stated that he did not remember the exact amount_paid for legal expenses on behalf of group m but stated that the amount was substantially more than dollar_figure there are no documents in evidence that substantiate petitioners' claim that petitioner incurred legal expenses on behalf of group m petitioners contend that the testimony of petitioner and his brother was straight forward and credible we disagree the self-serving testimony of petitioner vaguely corroborated only by the testimony of his brother does not persuade us that the payment represents reimbursement of legal fees paid_by petitioner on behalf of group m cf 975_f2d_534 8th cir the tax_court is not required to give credence to the self-serving testimony of interested parties affg in part and revg in part tcmemo_1991_140 440_f2d_688 9th cir this court did not err when it found that taxpayer's uncontradicted testimony plus the testimony of her accountant both unsubstantiated by any documentary_evidence did not carry the burden_of_proof affg tcmemo_1969_159 petitioners have failed to carry their burden_of_proof therefore we conclude that the dollar_figure deposit is taxable to petitioners iv penalty sec_6662 provides for an accuracy-related_penalty in the amount equal to percent of the portion of an underpayment_of_tax attributable to among other things any substantial_understatement_of_income_tax sec_6662 b in the notice_of_deficiency respondent determined that the entire underpayment_of_tax for the taxable_year was due to a substantial_understatement_of_income_tax petitioners bear the burden of proving that respondent's determination is erroneous see rule a in their briefs petitioners simply assert that there is no substantial_understatement_of_income_tax on the record before us we find that respondent's determination of a penalty under sec_6662 is correct except to the extent that it relates to respondent's concessions regarding the unexplained bank_deposits discussed in supra section iii a v conclusion respondent's determinations of a deficiency in and penalty on petitioners' federal_income_tax for the taxable_year are sustained to the extent set forth in this report decision will be entered under rule
